Manninc&y Kass

ExLrop, Ramirez, TRESTER up

at Law

ATTORNIAS

 

Case

0 oN KD nA fF wW VY

, N NY NH NY N YF FP FP FP YP PP Se Se

Ls

 

 

Eugene P. Ramirez (State Bar No. 1 34865)

epr@manningllp.com

Angela M. Powel (State Bar No. 191876)

amp@manningll .com

Michael R. Watts (State Bar No. 312210)

mrw@manningllp.com
MANNING & KASS
ELLROD, RAMIREZ, TRESTER LLP
801 S. Figueroa St, 15" Floor
Los Angeles, California 90017-3012
Telephone: (213) 624-6900
Facsimile: (213) 624-6999

Attorneys for Defendants, COUNTY OF

RIVERSIDE, RIVERSIDE COUNTY
SHERIFF'S DEPARTMENT,

CORPORAL LUIS IBARRA, DEPUTY

NIGEL HINSON, DEPUTY MATT
BILTON, DEPUTY ANTHONY
LEVESQUE, DEPUTY LORENA
MIRANDA, DEPUTY ANDREW
PEARSON, DEPUTY JOSEPH
RODRIGUEZ

H:19-cv-00153-RGK-SHK Document 55-1 Filed 12/27/19 Page 1lof2 Page ID #658

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

JARRELL RAYVON ALLEN, an
individual,

Plaintiff,
Vv.

COUNTY OF RIVERSIDE, a
California municipal entity;
RIVERSIDE COUNTY SHERIFF'S
DEPARTMENT, a California
municipal entity; CORPORAL LUIS
IBA an individual; DEPUTY
NIGEL HINSON, an individual;
DEPUTY MATT BILTON, an
individual; DEPUTY ANTHONY
LEVESQUE, an individual; DEPUTY
SHERIFF LORENA MIRANDA, an
individual; DEPUTY ANDREW
PEARSON, an individual; DEPUTY
JOSEPH RODRIGUEZ, an individual;
and DOES 1-30, inclusive,

Defendants.

 

 

Case No. 5:19-CV-00153-RGK-SHK

[The Hon. R. Gary Klausner,
agistrate, Shashi H. Kewalramani/

PROPOSED] ORDER ON JOINT
PORT CONCERNING STATUS
OF MEDIATION AND JOINT
STIPULATION TO CONTINUE
THE HEARING DATE ON
DEFENDANTS' MOTION FOR
SUMMARY JUDGMENT, OR IN
THE ALTERNATIVE, SUMMARY
ADJUDICATION IN LIGHT OF
SETTLEMENT DISCUSSIONS

 

[PROPOSED] ORDER ON JOINT REPORT CONCERNING STATUS OF MEDIATION AND JOINT
STIPULATION TO CONTINUE THE HEARING DATE ON DEFENDANTS' MOTION FOR SUMMARY
JUDGMENT IN LIGHT OF SETTLEMENT DISCUSSIONS

 
Manninc&r Kass

ELLRop, RAMIREZ, TRESTER up

at Law

TORI

 

Case !

Oo Oo NY NH nA BW NY

mw NH NY WN WN N YY FF KF PP YY rT Se eS me

y

 

:19-cv-00153-RGK-SHK Document 55-1 Filed 12/27/19 Page 2 of 2 Page ID #:659

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
Pursuant to the Stipulation of the Parties, and good cause appearing therefor,
and in furtherance of the interests of justice, the Court hereby ORDERS as follows:
The hearing date on Defendants' Motion for Summary Judgment, or in the

Alternative, Summary Adjudication is continued from January 13, 2020 to January
27, 2020.
IT IS SO ORDERED.

Dated:

 

Hon. R. Gary Klausner
United States District Court Judge

2
[PROPOSED] ORDER ON JOINT REPORT CONCERNING STATUS OF MEDIATION AND JOINT
STIPULATION TO CONTINUE THE HEARING DATE ON DEFENDANTS' MOTION FOR SUMMARY

 

JUDGMENT IN LIGHT OF SETTLEMENT DISCUSSIONS

 
